Citation Nr: 1414608	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with disc desiccation, L5/S1. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to February 2010.

In November 2011, the Board remanded the claim for additional review.  The AMC complied with remand orders and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's low back disability is manifested by subjective complaints of back pain, limitation of motion, fatigue with manual labor, and pain with walking or sitting for more than 30 minutes; objective findings include one incapacitating episodes of less than one week duration in the past twelve months, normal range of motion, and no neurologic abnormalities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disc disease with disc desiccation, L5/S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, a higher than 10 percent rating will be warranted when the objective medical evidence shows the following:

* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (20 percent) OR;
* combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent) OR; 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 
* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003); 
* incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent, DC 5243). 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

In this case, the Board finds that the evidence does not support a higher rating.  First, the Board finds that there is no basis for a higher rating based on forward flexion or the combined range of motion of the thoracolumbar spine.  Specifically, in a June 2010 VA examination, the lumbar spine range of motion was reported as forward flexion of the lumbar spine to 110 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  

The "normal" ranges of motions listed in the provided Note (2) are the maximum that can be used for calculating the combined range of motion.  Under that mandate, the Veteran's ranges of motion are added together as follows:

90 (forward flexion) + 20 (extension) + 30 (left lateral flexion) + 30 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 230 degrees

Therefore, both forward flexion at 110 degrees and the combined range of motion at 230 degrees are well above the level which would support a 20 percent rating.  

VA treatment records from May 2010 and June 2010 show the Veteran reported pain in his lower back, and an MRI identified scoliosis with convexity to the left.  However, the report indicated there was no loss of flexion or extension.  Therefore, this evidence does not support a higher rating.

Next, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour may warrant a higher rating.  However, the evidence does not show muscle spasm or guarding that resulted in abnormal gait or contour.  Although mild rotator scoliosis was identified at the VA examination, no muscle spasm was present, and the Veteran's gait was normal.  Moreover, there was no additional loss or range of motion upon repetitive testing and no muscle atrophy.  Bilateral straight leg raise testing produced no back pain.  Therefore, a higher rating on this basis is not warranted.

With respect to an increased rating under DC 5003, the evidence of record does not indicate arthritis resulting in occasional incapacitating episodes. Specifically, while the Veteran described one incapacitating episode during the previous year but it reportedly lasted just thirty minutes in duration, which does not comport with an "incapacitating episode" for purposes of the regulations.  As such an increased rating based on DC 5003 is not warranted.  Similarly, as incapacitating episodes have not been demonstrated, an increased rating is not warranted under DC 5243 for intervertebral disc syndrome. 

As noted above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code. To this end, the VA examination reflected that the Veteran had normal strength in the lower extremities and normal motor skills.  He further denied urinary or fecal incontinence, a history of erectile dysfunction, and any leg numbness.  He also had normal strength in the lower extremities and normal motor skills. Therefore, a separate compensable rating is not warranted for neurological impairment.

In making the above determinations, the Board has considered the Veteran's complaints of functional loss due to pain.  The Board acknowledges his report of painful motion but also notes there was no additional limitation of motion upon repetitive use at the June 2010 VA examination.  Moreover, there were no objective findings of weakness, fatigue or incoordination nor findings of muscle spasm, atrophy, or other evidence of disuse.  As a result, a rating in excess of 10 percent for functional loss is not warranted in this case.  See 38 C.F.R. §§ 4.40 and 4.45,  Deluca, 8 Vet. App. at 202.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  At the June 2010 VA examination, the Veteran indicated he was a student.  He has not asserted, nor does the record otherwise suggest, that the disability addressed in this decision currently precludes him from securing or following a substantially gainful occupation.  As such, the Board finds that Rice is inapplicable in this case.

Next, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned evaluation for his low back disability.

Although the record contains treatment records, a VA examination report, and various lay statements submitted by the Veteran which all noted back pain, the evidence as a whole does not establish a disability picture more nearly approximating the next higher rating.  Thus, based on the analysis of those criteria set forth above, the appeal is denied.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, weakness, limitation of motion, and fatiguability are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the duty to notify was satisfied by a May 2010 letter to the Veteran.

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private medical records, VA treatment records, and a VA spine examination in June 2010.

The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
 
ORDER

An initial rating in excess of 10 percent for degenerative disc disease with disc desiccation, L5/S1, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


